DETAILED ACTION
	This is a first office action in response to application 17/663,000 filed 05/11/2022, in which claims 1-59 are presented for examination. A preliminary amendment filed 07/19/2022 cancelled claims 24-59 and added claim 60 is acknowledged. Currently claims 1-23 and 60 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Interview Summary
Examiner proposed rolling up claims to place the application in condition for allowance. Applicant Representative indicated client would prefer to see an office action prior to agreeing to allowable subject matter to have more time to ascertain the scope of the independent claim. No agreements on allowability were reached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 13, 22, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al. U.S. Patent Application Publication No. 2012/0319971 A1 hereinafter Eguchi.

Consider Claim 1:
	Eguchi discloses a method comprising: (Eguchi, See Abstract.)
	at an electronic device in communication with a display generation component and one or more input devices: (Eguchi, [0032], “For instance, initially, based on the touch position and/or the change of the touch position of the finger of the operator or the like (hereinafter, referred to as the first touching element), the CPU 101 makes the display section 103 display a screen for inputting a memo message or the like (hereinafter, referred to as a memo column), another screen for setting various kinds of functions therefrom or the like (hereinafter, referred to as a function operating panel), etc., over the document currently displayed, and makes the memo column or the function operating panel evacuate from the document towards outside thereof.” See also Fig. 3A-3C.)
	while displaying, via the display generation component, a user interface, detecting, via the one or more input devices, a first user input including movement relative to a boundary of a display region of the display generation component, (Eguchi, [0045], “Further, as shown in FIG. 3a, when making the information viewing apparatus 100 display the memo column, the operator puts down his finger of one hand (herein, the left hand) onto a predetermined position located within the memo-column dragging out area, and drags the concerned finger in a direction towards the document (herein, a lower direction) from the predetermined position serving as the point of origin.”)
	wherein the movement corresponds to a first respective portion of the boundary of the display region of the display generation component; (Eguchi, [0044], “As shown in FIG. 3a through FIG. 3c, with respect to the display screen to be displayed onto the display section 103 of the information viewing apparatus 100 embodied in the present invention, an area for displaying the memo column (hereinafter, referred to as a memo-column dragging out area) is provided in the periphery of the area within which the document is displayed, in such a manner that the memo-column dragging out area surrounds the document. In this connection, although the memo-column dragging out area is formed in a frame shape surrounding the document in the present embodiment, the scope of the shape of the memo-column dragging out area is not limited to that exemplified in the present embodiment, for instance, it is also applicable that a plurality of memo-column dragging out areas, each of which is formed in a rectangular shape, is separately arranged at a plurality of positions respectively located at upper, lower, left and right sides of the document.”)
	in response to detecting the first user input: in accordance with a determination that the first user input satisfies one or more first criteria, including a criterion that is satisfied when the first user input is provided by an input device with which the electronic device is in communication, displaying, in a portion of the display region that was previously occupied by the user interface, a first content entry user interface element; (Eguchi,, [0045], “Then, as shown in FIG. 3b, a blank space, which is available as the memo column, emerges at a position at which the concerned finger has stopped. If the concerned finger is kept touching the touch panel (touching status), the information viewing apparatus 100 keeps displaying the memo column, and in this touching status, it becomes possible for the operator to input the memo message into the memo column by using another finger of another hand (herein, the right hand), a touch pen, etc., in the handwriting mode.”)
	while displaying, via the display generation component, the first content entry user interface element concurrently with at least a portion of the user interface, detecting, via the one or more input devices, second user input corresponding to a request to enter content into the first content entry user interface element; and (Eguchi,, [0045], “Then, as shown in FIG. 3b, a blank space, which is available as the memo column, emerges at a position at which the concerned finger has stopped. If the concerned finger is kept touching the touch panel (touching status), the information viewing apparatus 100 keeps displaying the memo column, and in this touching status, it becomes possible for the operator to input the memo message into the memo column by using another finger of another hand (herein, the right hand), a touch pen, etc., in the handwriting mode.”)
	 in response to detecting the second user input, displaying respective content in the first content entry user interface element that corresponds to the second user input. (Eguchi, [0055], [0032], “The CPU 101 executes various kinds of control programs read out from the storage section 102, so as to serve as a controlling section for controlling various kinds of sections provided in the information viewing apparatus 100. Specifically in the present embodiment, based on signals outputted by the operating section 105 (touch panel), the CPU 101 specifies a touch position onto which a finger of the operator or the like currently touches, so as to conduct various kinds of operating actions on the basis of the touch position and/or a change of the touch position. For instance, initially, based on the touch position and/or the change of the touch position of the finger of the operator or the like (hereinafter, referred to as the first touching element), the CPU 101 makes the display section 103 display a screen for inputting a memo message or the like (hereinafter, referred to as a memo column), another screen for setting various kinds of functions therefrom or the like (hereinafter, referred to as a function operating panel), etc., over the document currently displayed, and makes the memo column or the function operating panel evacuate from the document towards outside thereof. Further, the CPU 101 allows the operator to input a memo message into the memo column by using the other finger or the like to be touched onto the touch panel next to the first touching element (hereinafter, referred to as the second touching element), and allows the operator to conduct a setting operation onto the function operating panel, and then, stores the information, inputted into the memo column, and the setting information, established from the function operating panel, into the storage section 102, and makes the display section 103 display the icon for displaying the information currently stored.”)
Consider Claim 4:
	Eguchi discloses the method of claim 1, wherein the movement of the first user input includes a first portion of the movement followed by a second portion of the movement, and displaying the first content entry user interface element includes: while detecting the first user input: in response to detecting the first portion of the movement of the first user input, displaying the first content entry user interface element with a first level of visual emphasis; and in response to detecting the second portion of the movement of the first user input, displaying the first content entry user interface element with a second level, greater than the first level, of visual emphasis. (Eguchi, [0083], [0079], “For instance, although such the case that the memo column or the function operating panel is to be displayed over the document currently displayed has been detailed in the foregoing, it is also applicable that the information viewing apparatus 100 is so constituted that the memo column or the function operating panel is to be displayed so as not to overlap with the document concerned. For instance, as shown in FIG. 12b, when the operator touches the touch panel with the whole area of the palm of the operator's hand, and then, slides the palm of the operator's hand so as to drag the document towards outside the screen, the blank area from which the document has evacuated may be available for the memo column.”)
Consider Claim 5:
	Eguchi discloses the method of claim 4, wherein: the first content entry user interface element includes second respective content when the first user input is detected, in response to detecting the first portion of the movement of the first user input, the second respective content is displayed in the first content entry user interface element at the first level of visual emphasis, and in response to detecting the second portion of the movement of the first user input, the second respective content is displayed in the first content entry user interface element at the second level of visual emphasis. (Eguchi, [0083], [0079], “For instance, although such the case that the memo column or the function operating panel is to be displayed over the document currently displayed has been detailed in the foregoing, it is also applicable that the information viewing apparatus 100 is so constituted that the memo column or the function operating panel is to be displayed so as not to overlap with the document concerned. For instance, as shown in FIG. 12b, when the operator touches the touch panel with the whole area of the palm of the operator's hand, and then, slides the palm of the operator's hand so as to drag the document towards outside the screen, the blank area from which the document has evacuated may be available for the memo column.”)
Consider Claim 7:
	Eguchi discloses the method of claim 1, further comprising: while displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input corresponding to the portion of the display region of the display generation component in which the first content entry user interface element is displayed; and in response to detecting the third user input: in accordance with a determination that the third user input corresponds to a swipe input: ceasing display of the first content entry user interface element in the portion of the display region of the display generation component; and displaying, in the portion of the display region of the display generation component, a second content entry user interface element. (Eguchi, [0074], “In an information viewing apparatus, which makes it possible for an operator to turn a page through the touch panel, when the operator touches the touch panel with one of his fingers, and performs such a dragging action in a left-right direction of the document while keeps touching the touch panel, and then, releases the finger from the touch panel, as shown in FIG. 10, the information viewing apparatus concerned determines the operator's action abovementioned as the instruction for turning the page, and turns the current page to the next page of the document concerned.”)
Consider Claim 13:
	Eguchi discloses the method of claim 1, further comprising: while displaying, via the display generation component, a user interface of an application that includes one or more selectable options that are selectable to perform corresponding operations associated with the application without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes selection of a selectable option of the one or more selectable options in the user interface of the application; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element. (Eguchi, [0046], “Successively, as shown in FIG. 3c, when the operator puts off the finger of one hand (left hand) from the touch panel (releases the touching status) after completing the operation for inputting the memo message into the memo column, the memo column disappears from the area of displaying the document. On that Occasion, the information currently inputted into the memo column is stored into the storage section 102. Further, at the same time, a mark (icon assigned as "MEMO") for commanding the information viewing apparatus 100 to display the information, currently inputted into the memo column, is displayed in the vicinity of the predetermined position within the memo-column dragging out area, which has served as the point of dragging origin.”)
Consider Claim 22:
	Eguchi discloses a electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: (Eguchi, [0033], See Abstract.)
	while displaying, via a display generation component, a user interface, detecting, via one or more input devices, (Eguchi, [0032], “For instance, initially, based on the touch position and/or the change of the touch position of the finger of the operator or the like (hereinafter, referred to as the first touching element), the CPU 101 makes the display section 103 display a screen for inputting a memo message or the like (hereinafter, referred to as a memo column), another screen for setting various kinds of functions therefrom or the like (hereinafter, referred to as a function operating panel), etc., over the document currently displayed, and makes the memo column or the function operating panel evacuate from the document towards outside thereof.” See also Fig. 3A-3C.)
	a first user input including movement relative to a boundary of a display region of the display generation component, (Eguchi, [0045], “Further, as shown in FIG. 3a, when making the information viewing apparatus 100 display the memo column, the operator puts down his finger of one hand (herein, the left hand) onto a predetermined position located within the memo-column dragging out area, and drags the concerned finger in a direction towards the document (herein, a lower direction) from the predetermined position serving as the point of origin.”)
	wherein the movement corresponds to a first respective portion of the boundary of the display region of the display generation component; (Eguchi, [0045], “Further, as shown in FIG. 3a, when making the information viewing apparatus 100 display the memo column, the operator puts down his finger of one hand (herein, the left hand) onto a predetermined position located within the memo-column dragging out area, and drags the concerned finger in a direction towards the document (herein, a lower direction) from the predetermined position serving as the point of origin.”)
	in response to detecting the first user input: in accordance with a determination that the first user input satisfies one or more first criteria, including a criterion that is satisfied when the first user input is provided by an input device with which the electronic device is in communication, displaying, in a portion of the display region that was previously occupied by the user interface, a first content entry user interface element; (Eguchi,, [0045], “Then, as shown in FIG. 3b, a blank space, which is available as the memo column, emerges at a position at which the concerned finger has stopped. If the concerned finger is kept touching the touch panel (touching status), the information viewing apparatus 100 keeps displaying the memo column, and in this touching status, it becomes possible for the operator to input the memo message into the memo column by using another finger of another hand (herein, the right hand), a touch pen, etc., in the handwriting mode.”)
	while displaying, via the display generation component, the first content entry user interface element concurrently with at least a portion of the user interface, detecting, via one or more input devices, second user input corresponding to a request to enter content into the first content entry user interface element; and (Eguchi,, [0045], “Then, as shown in FIG. 3b, a blank space, which is available as the memo column, emerges at a position at which the concerned finger has stopped. If the concerned finger is kept touching the touch panel (touching status), the information viewing apparatus 100 keeps displaying the memo column, and in this touching status, it becomes possible for the operator to input the memo message into the memo column by using another finger of another hand (herein, the right hand), a touch pen, etc., in the handwriting mode.”)
	in response to detecting the second user input, displaying respective content in the first content entry user interface element that corresponds to the second user input. (Eguchi, [0046], “Successively, as shown in FIG. 3c, when the operator puts off the finger of one hand (left hand) from the touch panel (releases the touching status) after completing the operation for inputting the memo message into the memo column, the memo column disappears from the area of displaying the document. On that Occasion, the information currently inputted into the memo column is stored into the storage section 102. Further, at the same time, a mark (icon assigned as "MEMO") for commanding the information viewing apparatus 100 to display the information, currently inputted into the memo column, is displayed in the vicinity of the predetermined position within the memo-column dragging out area, which has served as the point of dragging origin.”)
Consider Claim 23:
	Eguchi discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method comprising: (Eguchi, [0033], See Abstract.)
	while displaying, via a display generation component, a user interface, detecting, via one or more input devices, a first user input including movement relative to a boundary of a display region of the display generation component, (Eguchi, [0045], “Further, as shown in FIG. 3a, when making the information viewing apparatus 100 display the memo column, the operator puts down his finger of one hand (herein, the left hand) onto a predetermined position located within the memo-column dragging out area, and drags the concerned finger in a direction towards the document (herein, a lower direction) from the predetermined position serving as the point of origin.”)
	wherein the movement corresponds to a first respective portion of the boundary of the display region of the display generation component; (Eguchi, [0045], “Further, as shown in FIG. 3a, when making the information viewing apparatus 100 display the memo column, the operator puts down his finger of one hand (herein, the left hand) onto a predetermined position located within the memo-column dragging out area, and drags the concerned finger in a direction towards the document (herein, a lower direction) from the predetermined position serving as the point of origin.”)
	in response to detecting the first user input: in accordance with a determination that the first user input satisfies one or more first criteria, including a criterion that is satisfied when the first user input is provided by an input device with which the electronic device is in communication, displaying, in a portion of the display region that was previously occupied by the user interface, a first content entry user interface element; (Eguchi,, [0045], “Then, as shown in FIG. 3b, a blank space, which is available as the memo column, emerges at a position at which the concerned finger has stopped. If the concerned finger is kept touching the touch panel (touching status), the information viewing apparatus 100 keeps displaying the memo column, and in this touching status, it becomes possible for the operator to input the memo message into the memo column by using another finger of another hand (herein, the right hand), a touch pen, etc., in the handwriting mode.”)
	while displaying, via the display generation component, the first content entry user interface element concurrently with at least a portion of the user interface, detecting, via one or more input devices, second user input corresponding to a request to enter content into the first content entry user interface element; and (Eguchi,, [0045], “Then, as shown in FIG. 3b, a blank space, which is available as the memo column, emerges at a position at which the concerned finger has stopped. If the concerned finger is kept touching the touch panel (touching status), the information viewing apparatus 100 keeps displaying the memo column, and in this touching status, it becomes possible for the operator to input the memo message into the memo column by using another finger of another hand (herein, the right hand), a touch pen, etc., in the handwriting mode.”)
	 in response to detecting the second user input, displaying respective content in the first content entry user interface element that corresponds to the second user input. (Eguchi, [0046], “Successively, as shown in FIG. 3c, when the operator puts off the finger of one hand (left hand) from the touch panel (releases the touching status) after completing the operation for inputting the memo message into the memo column, the memo column disappears from the area of displaying the document. On that Occasion, the information currently inputted into the memo column is stored into the storage section 102. Further, at the same time, a mark (icon assigned as "MEMO") for commanding the information viewing apparatus 100 to display the information, currently inputted into the memo column, is displayed in the vicinity of the predetermined position within the memo-column dragging out area, which has served as the point of dragging origin.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10, 11, 20-21, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. U.S. Patent Application Publication No. 2012/0319971 A1 as applied to claim 2 above, and further in view of Graham et al. U.S. Patent Application Publication No. 2018/0088794 A1 hereinafter Graham.

Consider Claim 2:
	Eguchi discloses the method of claim 1, however does not specify further comprising: in response to detecting the first user input: in accordance with a determination that the first user input satisfies one or more second criteria, including a criterion that is satisfied when the first user input is provided by a finger of a user of the electronic device, performing an operation corresponding to the first user input without displaying the first content entry user interface element.
	Graham however teaches it was a known technique in the art to provide further functionality between a finger gestures and a pen gesture that in response to detecting the first user input: in accordance with a determination that the first user input satisfies one or more second criteria, including a criterion that is satisfied when the first user input is provided by a finger of a user of the electronic device, performing an operation corresponding to the first user input without displaying the first content entry user interface element. (Graham, [0197], [0281-0282], [0212], “FIGS. 7B-7C illustrate a transition of user interface 702 from user interface 702 in FIG. 7A. In particular, FIGS. 7B-7C illustrate user input 708 detected while displaying user interface 702 of the web browser application, and FIG. 7C also illustrates annotation layer 712 displayed in response to detecting user input 708. In some embodiments, annotation layer 712 is displayed in response to an input gesture, such as a drag gesture (e.g., a drag gesture that begins at or near an edge of display 750, such as a downward drag gesture that begins at or near the upper edge of display 750).” and [0213], “FIGS. 7D-7E illustrate an alternate transition of user interface 702 from user interface 702 in FIG. 7A. In particular, FIGS. 7D-7E illustrate alternate user input 716 detected while displaying user interface 702 of the web browser application as presented in FIG. 7A. FIG. 7D shows an initial position of user input 716 (e.g., a contact) by finger 718 detected at or near the upper edge of display 750. In response to movement of user input 716 by finger 718 from its initial position as shown in FIG. 7D along a path indicated by arrow 720, an annotation layer (e.g., annotation layer 712 shown in FIG. 7C) is not displayed.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for both a finger and stylus input for the same movement and path as this was a known technique in view of Graham and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])
Consider Claim 10:
	Eguchi discloses the method of claim 1, however does not specify further comprising: while displaying, via the display generation component, the user interface without displaying the first content entry user interface element, detecting a third user input corresponding to a request to display a system user interface; in response to detecting the third user input, displaying, via the display generation component, the system user interface, wherein the system user interface includes a selectable option that is selectable to display the first content entry user interface element; while displaying the system user interface, detecting, via the one or more input devices, a fourth user input corresponding to selection of the selectable option; and in response to detecting the fourth user input, displaying, via the display generation component, the first content entry user interface element.
	Graham however teaches it was a known technique in the art to provide further functionality of quick menu for accessing an application and therefore teaches while displaying, via the display generation component, the user interface without displaying the first content entry user interface element, detecting a third user input corresponding to a request to display a system user interface; in response to detecting the third user input, displaying, via the display generation component, the system user interface, wherein the system user interface includes a selectable option that is selectable to display the first content entry user interface element; while displaying the system user interface, detecting, via the one or more input devices, a fourth user input corresponding to selection of the selectable option; and in response to detecting the fourth user input, displaying, via the display generation component, the first content entry user interface element. (Graham, [0214], “FIGS. 7F-7G illustrate yet another transition of user interface 702 from user interface 702 in FIG. 7A. FIG. 7F shows an initial position of input 724 (e.g., a contact) detected at or near the lower edge of display 750. In response to movement of input 724 from its initial position as shown in FIG. 7F along a path indicated by arrow 726, control user interface 728 that includes a plurality of control affordances is displayed, as shown in FIG. 7G. In some embodiments, the plurality of control affordances includes a control affordance for displaying the annotation layer, such as annotation icon 730. In some embodiments, in accordance with detecting an input (e.g., a tap gesture) at a location corresponding to annotation icon 730, an annotation layer is displayed. In some embodiments, after control user interface 728 is displayed in response to movement of the input, subsequent input 732 (e.g., a subsequent contact detected after liftoff of the contact by input 724) is detected, and, in response to movement of the subsequent input 732 along a path indicated by arrow 734, an annotation layer is displayed.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for a quick access menu from a drag in gesture as this was a known technique in view of Graham and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])
Consider Claim 11:
	Eguchi discloses the method of claim 1, however does not specify further comprising: while displaying, via the display generation component, a content entry user interface without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes selection of a selectable option in the content entry user interface; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element.
	Graham however teaches it was a known technique in the art to provide further functionality of quick menu for accessing a tool selection menu and therefor teaches while displaying, via the display generation component, a content entry user interface without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes selection of a selectable option in the content entry user interface; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element. (Graham, [0225], “FIG. 7R illustrates an alternate transition of annotation layer 712 from annotation layer 712 in FIG. 7K. In particular, FIG. 7R illustrates a plurality of available tools or tool modes for annotation layer 712 (e.g., virtual knife tool icon 770, felt tip pen tool icon 771, pencil tool icon 772, eraser tool icon 773, (currently-selected) marker or highlighter tool icon 740) and a plurality of color options for the currently selected tool (e.g., color option icons 774, 775, 776, 777). In some embodiments, tool selection control region 778 is displayed in response to detecting a user input at a location in annotation layer 712 that corresponds to annotation tool icon 740 of FIG. 7K. In some embodiments, the tool option icons and/or color option icons are displayed within tool selection control region 778. In some embodiments, the currently selected tool is displayed in a center position of tool selection control region 778 and/or includes an indication (e.g., the dark, thick ring displayed with marker tool icon 740) that it is the currently selected tool. In some embodiments, the currently selected color option for the currently selected tool includes a visual indication (e.g., the white ring displayed with color option icon 777) indicating that it is the currently selected color. In some embodiments, at least a portion of the currently selected tool icon (e.g., marker tip icon 740) reflects the currently selected color option (e.g., the color of the currently selected tool. Those of ordinary skill in the art will recognize that a number of other tool options may be represented in the tool selection control affordance, such as line thickness (e.g., for the felt tip pen or marker tools) or selection mode (e.g., shape-based and freeform selection modes for the virtual knife tool).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for a quick access menu for a tool as this was a known technique in view of Graham and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])
Consider Claim 20:
	Eguchi teaches the method of claim 1, however does not specify further comprising: while displaying, via the display generation component, a user interface that includes a cursor without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes moving the cursor to a predefined portion of the display region of the display generation component; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element.
	Graham however teaches it was a known technique to provide the same type of user input entry utilizing a mouse as a type of gesture (similarly to features of claims 10-11) and thus therefore teaches while displaying, via the display generation component, a user interface that includes a cursor without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes moving the cursor to a predefined portion of the display region of the display generation component; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element. (Graham, [0032], [0043], [0214], [0197], “Additionally, while the following examples are given primarily with reference to finger inputs (e.g., finger contacts, finger tap gestures, finger swipe gestures, etc.) and/or stylus inputs, it should be understood that, in some embodiments, one or more of the finger inputs are replaced with input from another input device (e.g., a mouse based input). For example, a swipe gesture is, optionally, replaced with a mouse click (e.g., instead of a contact) followed by movement of the cursor along the path of the swipe (e.g., instead of movement of the contact). As another example, a tap gesture is, optionally, replaced with a mouse click while the cursor is located over the location of the tap gesture (e.g., instead of detection of the contact followed by ceasing to detect the contact). Similarly, when multiple user inputs are simultaneously detected, it should be understood that multiple computer mice are, optionally, used simultaneously, or a mouse and finger contacts (or stylus contacts) are, optionally, used simultaneously.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for a quick access menu from a drag in gesture as this was a known technique in view of Graham and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])
Consider Claim 21:
	Eguchi teaches the method of claim 1, however does not specify further comprising: while displaying, via the display generation component, a user interface without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes keyboard input; and in response to detecting the third user input, in accordance with a determination that the keyboard input corresponds to a predefined keyboard input associated with the first content entry user interface element, displaying, via the display generation component, the first content entry user interface element.
	Graham however teaches it was a known technique to provide the same type of user input entry utilizing a keyboard input as a type of gesture (similarly to features of claims 10-11) and thus therefore teaches while displaying, via the display generation component, a user interface without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes keyboard input; and in response to detecting the third user input, in accordance with a determination that the keyboard input corresponds to a predefined keyboard input associated with the first content entry user interface element, displaying, via the display generation component, the first content entry user interface element. (Graham, [0032], [0043], [0214], [0197], [0064], “Text input module 134, which is, optionally, a component of graphics module 132, provides soft keyboards for entering text in various applications (e.g., contacts 137, e-mail 140, IM 141, browser 147, and any other application that needs text input).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for a quick access menu from a drag in gesture as this was a known technique in view of Graham and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])
Consider Claim 60:
	Eguchi teaches the method of claim 1, however does not specify further the input device controls a cursor displayed in the user interface, the movement relative to the boundary of the display region corresponds to movement relative to a predefined portion of the display region of the display generation component, and the one or more first criteria include a criterion that is satisfied when the first user input includes moving the cursor to the predefined portion of the display region of the display generation component.
	Graham however teaches it was a known technique to provide the same type of user input entry utilizing a mouse as a type of gesture (similarly to features of claims 10-11) and thus therefore teaches input device controls a cursor displayed in the user interface, the movement relative to the boundary of the display region corresponds to movement relative to a predefined portion of the display region of the display generation component, and the one or more first criteria include a criterion that is satisfied when the first user input includes moving the cursor to the predefined portion of the display region of the display generation component. (Graham, [0032], [0043], [0214], [0197], “Additionally, while the following examples are given primarily with reference to finger inputs (e.g., finger contacts, finger tap gestures, finger swipe gestures, etc.) and/or stylus inputs, it should be understood that, in some embodiments, one or more of the finger inputs are replaced with input from another input device (e.g., a mouse based input). For example, a swipe gesture is, optionally, replaced with a mouse click (e.g., instead of a contact) followed by movement of the cursor along the path of the swipe (e.g., instead of movement of the contact). As another example, a tap gesture is, optionally, replaced with a mouse click while the cursor is located over the location of the tap gesture (e.g., instead of detection of the contact followed by ceasing to detect the contact). Similarly, when multiple user inputs are simultaneously detected, it should be understood that multiple computer mice are, optionally, used simultaneously, or a mouse and finger contacts (or stylus contacts) are, optionally, used simultaneously.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for a quick access menu from a drag in gesture as this was a known technique in view of Graham and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])

Claim Rejections - 35 USC § 103
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. U.S. Patent Application Publication No. 2012/0319971 A1 as applied to claim 1 above, and further in view of Hinckley et al. U.S. Patent Application Publication No. 2011/0209099 A1 hereinafter Hinckley.

Consider Claim 3:
	Eguchi discloses the method of claim 1, however does not disclose further comprising: while displaying the user interface, detecting, via the one or more input devices, a third user input including movement relative to the boundary of the display region of the display generation component, wherein the movement corresponds to a second respective portion of the boundary, different from the first respective portion of the boundary, of the display region of the display generation component; and in response to detecting the third user input: in accordance with a determination that the third user input satisfies the one or more first criteria, displaying, via the display generation component, a screenshot of the user interface when the third user input was received, without displaying the first content entry user interface element.
	Hinckley however teaches that it was a technique known to those having ordinary skill in the art to provide a bezel gesture for activating a tool kit and therefore teaches while displaying the user interface, detecting, via the one or more input devices, a third user input including movement relative to the boundary of the display region of the display generation component, wherein the movement corresponds to a second respective portion of the boundary, different from the first respective portion of the boundary, of the display region of the display generation component; and in response to detecting the third user input: in accordance with a determination that the third user input satisfies the one or more first criteria, displaying, via the display generation component, a screenshot of the user interface when the third user input was received, without displaying the first content entry user interface element. (Hinckley, [0072-0078] [0075], “In the illustrated and described environment, bezel menu 610 can enable a user to access and activate commands, tools, and objects. The bezel menu can be configured to respond to both touch input and pen input. Alternately or additionally, the bezel menu can be configured to respond only to touch input.” See also at the very least Fig. 6 and also Fig. 18.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for both a finger and stylus input for the same movement and path as this was a known technique in view of Hinckley and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])
Consider Claim 6:
	Eguchi discloses the method of claim 1, however does not specify wherein displaying the first content entry user interface element includes: in accordance with a determination that the movement of the first user input is a first movement, displaying the first content entry user interface element in a first portion of the display region of the display generation component; and in accordance with a determination that the movement of the first user input is a second movement, different from the first movement, displaying the first content entry user interface element in a second portion, different from the first portion, of the display region of the display generation component.
	Hinckley however teaches that it was a technique known to those having ordinary skill in the art to provide a moving gesture of an object and thus teaches wherein displaying the first content entry user interface element includes: in accordance with a determination that the movement of the first user input is a first movement, displaying the first content entry user interface element in a first portion of the display region of the display generation component; and in accordance with a determination that the movement of the first user input is a second movement, different from the first movement, displaying the first content entry user interface element in a second portion, different from the first portion, of the display region of the display generation component. (Hinckley, [0097], “Alternately or additionally, the user can also drag content from the page or canvas into the drawer 1212. As an example, consider FIG. 14. There, the user has touched down on an object 1400 on the page or canvas and has dragged the object into drawer 1212. By lifting the finger, the object 1400 is deposited into the drawer 1212.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide functionality for moving an object on the screen as this is a known technique in view of Hinckley and would have been utilized for the purpose of as would recognized by a person of skill in the art, user convenience, extend functionality, and improve user experience. (Hinckley, [0003])

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. U.S. Patent Application Publication No. 2012/0319971 A1 as applied to claim 1 above, and further in view of Baek et al. U.S. Patent Application Publication No. 2010/0099462 A1 hereinafter Baek.

Consider Claim 8:
	Eguchi teaches the method of claim 1, further comprising: while displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input corresponding to the portion of the display region of the display generation component in which the first content entry user interface element is displayed; and in response to detecting the third user input: in accordance with a determination that the third user input corresponds to movement of contacts relative to each other, modifying a size of the first content entry user interface element in accordance with the third user input.
	Baek however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide while displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input corresponding to the portion of the display region of the display generation component in which the first content entry user interface element is displayed; and in response to detecting the third user input: in accordance with a determination that the third user input corresponds to movement of contacts relative to each other, modifying a size of the first content entry user interface element in accordance with the third user input. (Baek, [0148], “Further, for example, the zoom-in or zoom-out instruction may be movement of touches to two different points of the touch screen. The touches to two different points of the touch screen are generally called a multi-touch. Specifically, referring to FIGS. 10A and 10B, when the user drags two fingers to other points A' and B' while sustaining a contact with the touch screen 151 after simultaneously touching two points A and B on the scheduler screen with the two fingers, respectively (see FIG. 10A), the zoom-in instruction is transferred to the controller 180. Further, when the user drags two fingers to other points C' and D' while sustaining a contact after simultaneously touching two points C and D with the two fingers, respectively (see FIG. 10B), the zoom-out instruction is transferred to the controller 180. Further, for example, the zoom-in or zoom-out instruction may be a key signal through a key button provided in the user input unit 130. A time range of the scheduler screen is an entire time range that can be displayed on the scheduler screen. For example, the user can know a time range displayed on the scheduler screen through a date and the time axis 10 displayed on the scheduler screen.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide multi touch functionality such as zoom in or enlarging on screen data as this was a technique known in view of Baek and would have been utilized for the purpose of as would be recognized by a person of skill in the art, user convenience, extended functionality, and improve user experience and/or convenience. (Baek, [0214])

Claim Rejections - 35 USC § 103
Claim(s) 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. U.S. Patent Application Publication No. 2012/0319971 A1 as applied to claim 1 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2014/0068496 A1 hereinafter Kim.

Consider Claim 12:
	Eguchi teaches the method of claim 1, and storing however does not specify further comprising: while displaying, via the display generation component, a text entry user interface element that includes one or more selectable options that are selectable to enter predicted text into the user interface without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes selection of a selectable option of the one or more selectable options in the text entry user interface element; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element.
	Kim however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide while displaying, via the display generation component, a text entry user interface element that includes one or more selectable options that are selectable to enter predicted text into the user interface without displaying the first content entry user interface element, detecting, via the one or more input devices, a third user input that includes selection of a selectable option of the one or more selectable options in the text entry user interface element; and in response to detecting the third user input, displaying, via the display generation component, the first content entry user interface element. (Kim, [0204-0213], [0206], “For example, when the user selects a note displayed in the second row and the third column from among notes displayed on a screen in FIG. 27A, the selected note is displayed on the screen. FIG. 27B illustrates an example of displaying the selected note on the screen in the user terminal.” [0207], “As illustrated in FIG. 27B, in addition to the contents of the note written by the user, contents selected from the contents of the note by the user, a note written to input a command to process the selected contents, and additional information input to execute the command are displayed.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a user interface for selecting stored notes which are selectable to be displayed as this was known in view of Kim and would have been utilized for the purpose of to provide an apparatus and method for exchanging information with a user by means of a handwriting-based User Interface (UI) in a user terminal. (Kim, [0010])
Consider Claim 14:
	Eguchi teaches the method of claim 1, and storing however does not specify further comprising: after detecting the second user input, detecting a third user input corresponding to a request to display a respective user interface of a notes application that is associated with the first content entry user interface element; and in response to detecting the third user input, displaying, via the display generation component, the respective user interface, wherein the respective user interface includes: one or more representations of first one or more content entry user interface elements that were created in response to input detected within the respective user interface; and one or more representations of second one or more content entry user interface elements, including the first content entry user interface element, that were created, outside of the respective user interface, in response to inputs that include movement relative to the boundary of the display region of the display generation component, including the first user input.
	Kim however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to further comprising: after detecting the second user input, detecting a third user input corresponding to a request to display a respective user interface of a notes application that is associated with the first content entry user interface element; and in response to detecting the third user input, displaying, via the display generation component, the respective user interface, wherein the respective user interface includes: one or more representations of first one or more content entry user interface elements that were created in response to input detected within the respective user interface; and one or more representations of second one or more content entry user interface elements, including the first content entry user interface element, that were created, outside of the respective user interface, in response to inputs that include movement relative to the boundary of the display region of the display generation component, including the first user input. (Kim, [0204-0213], [0206], “For example, when the user selects a note displayed in the second row and the third column from among notes displayed on a screen in FIG. 27A, the selected note is displayed on the screen. FIG. 27B illustrates an example of displaying the selected note on the screen in the user terminal.” [0207], “As illustrated in FIG. 27B, in addition to the contents of the note written by the user, contents selected from the contents of the note by the user, a note written to input a command to process the selected contents, and additional information input to execute the command are displayed.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a user interface for selecting stored notes which are selectable to be displayed as this was known in view of Kim and would have been utilized for the purpose of to provide an apparatus and method for exchanging information with a user by means of a handwriting-based User Interface (UI) in a user terminal. (Kim, [0010])
Consider Claim 15:
	Eguchi in view of Kim discloses the method of claim 14, wherein: the one or more representations of the first one or more content entry user interface elements are displayed in the respective user interface in a first arrangement, the one or more representations of the first one or more content entry user interface elements do not include a preview of content of the first one or more content entry user interface elements, the one or more representations of the second one or more content entry user interface elements are displayed in the respective user interface in a second arrangement, different from the first arrangement, and the one or more representations of the second one or more content entry user interface elements include previews of the content of the second one or more content entry user interface elements. (Kim, [0204-0213], [0206], “For example, when the user selects a note displayed in the second row and the third column from among notes displayed on a screen in FIG. 27A, the selected note is displayed on the screen. FIG. 27B illustrates an example of displaying the selected note on the screen in the user terminal.” [0207], “As illustrated in FIG. 27B, in addition to the contents of the note written by the user, contents selected from the contents of the note by the user, a note written to input a command to process the selected contents, and additional information input to execute the command are displayed.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a user interface for selecting stored notes which are selectable to be displayed as this was known in view of Kim and would have been utilized for the purpose of to provide an apparatus and method for exchanging information with a user by means of a handwriting-based User Interface (UI) in a user terminal. (Kim, [0010])
Consider Claim 16:
	Eguchi teaches the method of claim 1, and storing however does not specify wherein the first content entry user interface element is associated with a notes application, and in response to detecting the first user input: in accordance with a determination that the first user input is detected while a content entry user interface element of the notes application is not displayed via the display generation component, the first content entry user interface element is a most recently edited content entry user interface element of the notes application.
	Kim however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide wherein the first content entry user interface element is associated with a notes application, and in response to detecting the first user input: in accordance with a determination that the first user input is detected while a content entry user interface element of the notes application is not displayed via the display generation component, the first content entry user interface element is a most recently edited content entry user interface element of the notes application. (Kim, [0204-0213], [0206], “For example, when the user selects a note displayed in the second row and the third column from among notes displayed on a screen in FIG. 27A, the selected note is displayed on the screen. FIG. 27B illustrates an example of displaying the selected note on the screen in the user terminal.” [0207], “As illustrated in FIG. 27B, in addition to the contents of the note written by the user, contents selected from the contents of the note by the user, a note written to input a command to process the selected contents, and additional information input to execute the command are displayed.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a user interface for selecting stored notes which are selectable to be displayed as this was known in view of Kim and would have been utilized for the purpose of to provide an apparatus and method for exchanging information with a user by means of a handwriting-based User Interface (UI) in a user terminal. (Kim, [0010])

Allowable Subject Matter
Claims 9, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626